Exhibit 10.2a
 


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amended and Restated Executive Employment Agreement (“Agreement”) is made
and entered into as of the ___ day of _________, 2012 (the “Effective Date”) by
and between Hot Topic, Inc. (the “Company”), and Lisa Harper (“Executive”).  As
of the Effective Date, this Agreement amends, restates and supersedes in its
entirety the Executive Employment Agreement previously entered into between the
Company and Executive dated March 21, 2011 (the “Prior Agreement”) The Company
and Executive are hereinafter collectively referred to as the “Parties", and
individually referred to as a “Party".  This Agreement supersedes all prior and
contemporaneous oral or written employment agreements or arrangements between
Executive and the Company, including but not limited to the Prior Agreement.
 
Recitals:
 
The Company and Executive desire to formally restate the terms and conditions of
Executive’s continued employment by the Company.
 
The Company desires to continue to employ Executive in the executive capacity
hereinafter stated, and Executive desires to continue to be in the employ of the
Company, and is willing to accept such continued employment on the terms and
conditions set forth in this Agreement.
 
Agreement:
 
Now, Therefore, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the Parties hereby agree as
follows with respect to the terms of Executive’s employment on and after the
Effective Date:
 
1.            Employment.
 
(a)          Title and Duties.  The Company hereby employs Executive as Chief
Executive Officer (“CEO”), assigned with the responsibility to do and perform
all services, acts, or things necessary or advisable to manage and conduct the
business of the Company that are normally associated with the position of
CEO.  Executive shall also serve as a member of the Company’s Board of Directors
(the “Board”) as its Chairman of the Board.  Executive hereby accepts such
employment and agrees to devote her full time and energies to fulfill all her
responsibilities to the Company.
 
(b)          Policies and Practices. The employment relationship between the
Parties shall be governed by this Agreement and by the policies and practices
established by the Company and the Company’s Board, or any committee thereof to
which the Company’s Board has delegated responsibility for compensation
matters.  In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.
 
(c)           Term.  The term of this Agreement shall begin on the Effective
Date and shall continue until it is terminated pursuant to Section 3 herein (the
“Term”).
 
(d)           Location.  Unless the Parties otherwise agree in writing, during
the Term Executive shall perform the services Executive is required to perform
pursuant to this Agreement at the Company’s executive offices in City of
Industry, California; provided, however, that the Company may from time to time
require Executive to travel temporarily to other locations in connection with
the Company’s business.
 
 
 

--------------------------------------------------------------------------------

 
 
2.            Compensation.  In consideration for all services rendered by
Executive under this Agreement, Executive shall receive the compensation
described in this Agreement.  All such compensation shall be paid subject to
appropriate tax withholding and any other withholdings required by law or
authorized by Executive.
 
(a)          Base Salary.  Executive shall be paid a base salary at the
annualized rate of $650,000, less payroll deductions and all required
withholdings, payable in periodic installments in accordance with the Company’s
normal payroll practices (the “Base Salary”).  Executive’s Base Salary will be
reviewed annually and may be adjusted by the Board in its discretion, provided
however, that the Base Salary may only be reduced upon Executive’s written
consent.  The Base Salary shall be prorated for any partial year of employment
on the basis of a 365-day fiscal year.
 
(b)          Annual Bonus.  Executive will be eligible to participate in the
Company’s annual bonus plan, as approved by the Board, with an annual target
bonus amount equal to 175% of Executive’s Base Salary at the highest rate in
effect during the applicable annual performance period, subject to standard
deductions and withholdings.  The Executive’s bonus target will be reviewed
annually and may be adjusted by the Board, provided however, that the bonus
target may only be reduced upon Executive’s written consent.  The Executive must
be employed on the date the bonus is awarded to be eligible for the bonus
payment; the bonus will not be pro-rated in the event Executive’s employment is
terminated for any reason.  Any earned bonus shall be paid to Executive during
the calendar year following the calendar year for which such bonus was earned.
 
(c)           Stock Awards.
 
(i)   All outstanding stock awards granted to Executive prior to the Effective
Date shall remain outstanding in accordance with their terms.
 
(ii)  The Company may grant the Executive stock awards to purchase the Company’s
common stock at such times and on such terms as may be decided from time to time
by the Board or Compensation Committee, in its sole discretion. 
 
(d)          Benefits.  During employment hereunder, Executive shall be entitled
to receive those medical, dental, vision and insurance benefits which are
routinely made available to executive officers of the Company.  Executive will
be eligible to select an automobile of Executive’s choice (up to $60,000 value)
that will be leased and held in the Company’s name. The Company will cover the
monthly lease, gas for work-related purposes, maintenance and insurance on this
vehicle.
 
(e)          Expense Reimbursement.  The Company will reimburse Executive for
all reasonable business expenses Executive incurs in conducting her duties
hereunder, pursuant to the Company’s usual expense reimbursement policies, but
in no event later than thirty (30) days after the end of the calendar month
following the month in which such expenses were incurred by Executive; provided
that Executive supplies the appropriate substantiation for such expenses no
later than the end of the calendar month following the month in which such
expenses were incurred by Executive.
 
(f)            Personal Time Off.  Executive shall be entitled to paid time off
in accordance with the Company’s policies applicable to executives.
 
3.            Termination.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)          Termination by the Company.  Executive’s employment with the
Company is at will and may be terminated by the Company at any time and for any
reason, or for no reason, including, but not limited to, under the following
conditions:
 
(i)   Termination by the Company for Cause.  The Company may terminate
Executive’s employment under this Agreement for “Cause” (as defined below) by
delivery of written notice to Executive.  Any notice of termination given
pursuant to this Section 3(a) shall effect termination as of the date of the
notice, or as of such other date as specified in the notice.
 
(ii) Termination by the Company without Cause.  The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason.  Such termination shall be effective on the date
Executive is so informed, or as otherwise specified by the Company.
 
(b)          Termination by Executive.  Executive’s employment with the Company
is at will and may be terminated by Executive at any time and for any reason, or
for no reason, including, but not limited to, under the following conditions:
 
(i)   Termination by Executive for Good Reason.  Executive may terminate her
employment under this Agreement for “Good Reason” (as defined below) in
accordance with the procedures specified in Section 3(f)(ii) below.
 
(ii)  Termination by Executive Without Good Reason.  Executive may terminate
Executive’s employment hereunder for other than Good Reason upon written notice
to the Company.
 
(c)          Termination for Death or Complete Disability.  Executive’s
employment with the Company shall automatically terminate effective upon the
date of Executive’s death or Complete Disability (as defined below).
 
(d)          Termination by Mutual Agreement of the Parties.  Executive’s
employment with the Company may be terminated at any time upon a mutual
agreement in writing of the Parties.  Any such termination of employment shall
have the consequences specified in such agreement.
 
(e)          Compensation Upon Termination.
 
(i)    Death or Complete Disability.  If, during the Term of this Agreement,
Executive’s employment shall be terminated by death or Complete Disability as
provided in Section 3(f)(i), the Company shall pay to Executive, or to
Executive’s heirs, as applicable, Executive’s Base Salary and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination, less standard deductions and withholdings (the
“Accrued Amounts”).  The Company shall thereafter have no further obligations to
Executive and/or to Executive’s heirs under this Agreement, except as otherwise
provided by law.
 
(ii)  With Cause or Without Good Reason. If, during the Term of this Agreement,
Executive’s employment is terminated by the Company for Cause, or Executive
terminates Executive’s employment hereunder without Good Reason, the Company
shall pay Executive the Accrued Amounts.  The Company shall thereafter have no
further obligations to Executive under this Agreement, except as otherwise
provided by law.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) Without Cause or For Good Reason.  If, during the term of this Agreement,
the Company terminates Executive’s employment without Cause or Executive resigns
Executive’s employment for Good Reason, the Company shall pay Executive the
Accrued Amounts.  In addition, subject to the Executive (A) timely complying
with the requirements of Section 4 of this Agreement, (B) furnishing to the
Company an executed waiver and release of claims in the form attached hereto as
Exhibit A (or in such other form as may be specified by the Company in order to
comply with then-existing legal requirements to effect a valid release of
claims) (the “Release”) no later than forty-five (45) days following Executive’s
termination; and (C) allowing the Release to become effective in accordance with
its terms, then Executive shall be entitled to the following severance benefits:
 
(1)     payment of an amount equal to 200% of Executive’s Base Salary as in
effect at the time of termination (but determined prior to any reduction in Base
Salary that would give rise to Executive’s right to voluntarily resign for “Good
Reason” pursuant to Section 3(f)(ii)), less required deductions and
withholdings, payable in equal installments in accordance with the Company’s
regular payroll practices over the twelve (12) month period following the date
of Executive’s separation from service; provided, however, that any amounts
otherwise scheduled to be paid prior to the effectiveness of the Release shall
instead accrue and be paid in the first payroll period following the Release
effective date, with the remainder of the payments to be made as originally
scheduled, subject to any delay in payment required under Section 7;
 
(2)     if Executive is eligible for and timely elects continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 or analogous
provisions of state law (collectively, “COBRA”) for herself and/or her eligible
dependents under the Company’s group health insurance plans following the
termination of her employment, then the Company shall pay the COBRA premiums
necessary to continue the health insurance coverage in effect for Executive
and/or her eligible dependents as of the termination date, until the earliest
of: (A) thirty-six (36) months following Executive’s termination date (the
“COBRA Severance Period”); (B) the expiration of Executive’s eligibility for
continuation coverage under COBRA; and (C) the date when Executive becomes
eligible for substantially equivalent group health insurance coverage in
connection with new employment (such period from the termination date through
the earliest of (A) through (C), the “COBRA Payment Period”).  If Executive
becomes eligible for coverage under another employer's group health plan, or
otherwise ceases to be eligible for COBRA coverage during the COBRA Severance
Period, Executive must immediately notify the Company of such event, and the
Company’s obligation to pay COBRA premiums on Executive’s behalf shall
cease.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether the Executive or her eligible
dependents elect COBRA continuation coverage (the “Health Care Benefit
Payment”). The Health Care Benefit Payment shall be paid in monthly or bi-weekly
installments on the same schedule that the COBRA premiums would otherwise have
been paid to the insurer.  The Health Care Benefit Payment shall be equal to the
amount that the Company otherwise would have paid for COBRA insurance premiums
(which amount shall be calculated based on the COBRA premium for the first month
of coverage), and shall be paid until the earlier of (i) expiration of the COBRA
Severance Period or (ii) the date that Executive becomes eligible for
substantially equivalent group health insurance coverage in connection with new
employment.  For purposes of this Agreement, any COBRA premiums that are payable
by the Company shall not include any amounts payable by the Executive under an
Internal Revenue Code Section 125 health care reimbursement plan, which amounts,
if any, are the sole responsibility of the Executive; and
 
 
 

--------------------------------------------------------------------------------

 
 
(3)     the vesting of all time-based stock options granted to Executive prior
to the date of termination shall immediately fully accelerate such that all such
awards shall be fully vested and immediately exercisable.  For purposes of this
provision, “time-based stock options” means such options which vest solely based
on the passage of time.  For avoidance of any doubt, any stock options or other
equity awards granted to Executive with performance-based vesting condition(s)
shall not accelerate vesting as a result of this provision.
 
(f)            Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
(i)    Complete Disability.  “Complete Disability” shall mean the inability of
Executive to perform Executive’s duties under this Agreement, even with
reasonable accommodation, because Executive has become permanently disabled
within the meaning of any policy of disability income insurance covering
employees of the Company then in force.  In the event the Company has no policy
of disability income insurance covering employees of the Company in force when
Executive becomes disabled, the term “Complete Disability” shall mean the
inability of Executive to perform Executive’s duties under this Agreement,
whether with or without reasonable accommodation, by reason of any incapacity,
physical or mental, which the Company, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Company, determines to have
incapacitated Executive from satisfactorily performing all of Executive’s usual
services for the Company, with or without reasonable accommodation, for a period
of at least one hundred twenty (120) days during any twelve (12) month period
(whether or not consecutive).  Based upon such medical advice or opinion, the
determination of the Company shall be final and binding and the date such
determination is made shall be the date of such Complete Disability for purposes
of this Agreement.
 
(ii)   Good Reason.  “Good Reason” for Executive to terminate Executive’s
employment hereunder shall mean the occurrence of any of the following events
without Executive’s consent:
 
(1)     a material reduction in Executive’s duties, authority, or
responsibilities relative to Executive’s duties, authority, or responsibilities
in effect immediately prior to such reduction; provided, however, that so long
as Executive remains a member of the Board, the cessation of Executive’s role as
Chairman of the Board shall not be deemed to constitute a material reduction in
Executive’s duties, authority or responsibilities.  Any Material Reduction in
Business Operations shall be presumed to constitute a material reduction in
Executive’s duties, authority or responsibilities;
 
(2)     the relocation of Executive’s principal business location to a point
that requires a one-way increase of Executive’s commuting distance of more than
fifty (50) miles;
 
(3)     a material reduction of the Executive’s Base Salary as initially set
forth herein or as the same may be increased from time to time; or
 
(4)     any material breach of this Agreement by the Company;
 
provided, however, that such termination by Executive shall only be deemed for
Good Reason pursuant to the foregoing definition if: (A) Executive gives the
Company written notice of the intent to terminate for Good Reason within thirty
(30) days following the first occurrence of the condition(s) that Executive
believes constitutes Good Reason, which notice shall describe such condition(s);
(B) the Company fails to remedy such condition(s) within thirty (30) days
following receipt of the written notice (the “Cure Period”); and (C) Executive
terminates her employment within thirty (30) days following the end of the Cure
Period.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  Affiliate.  “Affiliate” means, with respect to any specific entity, any
other entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
entity.
 
(iv)   Cause.  “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined by the Company, in its sole discretion:
 
 Executive’s willful misconduct, including, but not limited to, dishonesty which
materially and adversely reflects upon Executive’s ability to perform
Executive’s duties for the Company,
 
 Executive’s conviction of, or the entry of a pleading of guilty or nolo
contendere by Executive to, any crime involving moral turpitude or any felony,
 
 Executive’s fraud, embezzlement or theft against the Company,
 
 Executive’s material breach of any material provision of any employment
contract, assignment of inventions, confidentiality and/or nondisclosure
agreement between Executive and the Company, or
 
 Executive’s willful and habitual failure to attend to Executive’s duties, after
written notice to Executive and no less than a 90 day period to cure such
failure provided such failure to perform is subject to cure with the passage of
time.
 
(v)    Material Reduction in Business Operations.  “Material Reduction in
Business Operations” means the sale to a third-party of all or substantially all
of the assets used by the Company in the operation of either of its Hot Topic or
Torrid divisions, including a sale of any stock in any subsidiary holding such
assets; provided, however, that (i) Executive has specifically and formally
objected to the action prior to the Company’s approval and (ii) despite such
objection, the Board shall have approved such action.
 
4.            Returning Company Property.  In the event of Executive’s
termination of employment for any reason, Executive shall, prior to or on such
termination date in the event of Executive’s resignation for any reason, or no
later than five (5) days following such termination date in the event of
Executive’s termination of employment for any other reason, deliver to the
Company (and will not maintain possession of or deliver to anyone else) any and
all devices, records, data, data bases software, software documentation,
laboratory notebooks, notes, reports, proposals, lists, customer lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of the above
aforementioned items belonging to the Company, its successors or assigns.
 
5.           Confidential and Proprietary Information.  As a condition of
continued employment Executive agrees to continue to abide by the terms of the
PIIA.  Executive recognizes that Executive’s employment with the Company will
involve contact with information of substantial value to the Company, which is
not generally known in the trade, and which gives the Company an advantage over
its competitors who do not know or use it, including but not limited to,
techniques, designs, drawings, processes, inventions know how, strategies,
marketing, and/or advertising plans or arrangements, developments, equipment,
prototypes, sales, supplier, service provider, vendor, distributor and customer
information, and business and financial information relating to the business,
products, services, practices and techniques of the Company, (hereinafter
referred to as “Confidential and Proprietary Information”).  Executive will at
all times regard and preserve as confidential such Confidential and Proprietary
Information obtained by Executive from whatever source and will not, either
during Executive’s employment with the Company or thereafter, publish or
disclose any part of such Confidential and Proprietary Information in any manner
at any time, or use the same except on behalf of the Company, without the prior
written consent of the Company
 
 
 

--------------------------------------------------------------------------------

 
 
6.            Conflict Of Interest.
 
(a)           Loyalty.  During the Term, Executive shall devote her full time
and energies to fulfill all responsibilities to the Company in the capacity set
forth in Section 1(a).
 
(b)          Covenant Not to Compete.  During the Term and during any period
thereafter in which Executive is receiving severance benefits from the Company,
Executive shall not engage in competition with the Company or any its Affiliates
either directly or indirectly, in any manner or capacity, as adviser, principal,
agent, affiliate, promoter, partner, officer, director, employee, stockholder,
owner, co-owner, consultant, or member of any association or otherwise, in any
phase of the business of developing, manufacturing and marketing of products or
services that are in the same field of use or which otherwise compete with the
products or services of the Company, except with the prior written consent of
the Board.
 
(c)           Agreement not to Participate in the Company’s Competitors. During
the Term, Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business, or prospects, financial or
otherwise, or in any company, person, or entity that is, directly or indirectly,
in competition with the business of the Company or any of its
Affiliates.  Ownership by Executive, in professionally managed funds over which
the Executive does not have control or discretion in investment decisions, or as
a passive investment, of less than two percent (2%) of the outstanding shares of
capital stock of any corporation with one or more classes of its capital stock
listed on a national securities exchange or publicly traded on a national
securities exchange or in the over-the-counter market shall not constitute a
breach of this Section 6(c).
 
7.            Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary herein, the following provisions apply to the extent
severance benefits provided herein are subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”).  Severance benefits shall not commence until Executive has a “separation
from service” for purposes of Section 409A.   Each installment of  severance
benefits is a separate “payment” for purposes of Treas. Reg. Section
1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy the
exemptions from application of Section 409A to the maximum extent
applicable.  However, if such exemptions are not available and Executive is,
upon separation from service, a “specified employee” for purposes of Section
409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A,  the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after
Executive’s separation from service, or (ii) Executive’s death.
 
Executive shall receive severance benefits only if Executive timely complies
with the requirements of Section 4 of this Agreement and executes and returns to
the Company, within the applicable time period set forth therein but in no event
more than forty-five (45) days following the date of separation from service,
the Release, and permits such Release to become effective in accordance with its
terms (such latest permitted date, the “Release Deadline”).   If the severance
benefits are not covered by one or more exemptions from the application of
Section 409A and the Release could become effective in the calendar year
following the calendar year in which Executive separates from service, the
separation agreement will not be deemed effective any earlier than the Release
Deadline.  None of the severance benefits will be paid or otherwise delivered
prior to the effective date (or deemed effective date) of the Release.  Except
to the minimum extent that payments must be delayed because Executive is a
“specified employee” or until the effectiveness or deemed effectiveness of the
Release, all amounts will be paid as soon as practicable in accordance with the
Company’s normal payroll practices.
 
 
 

--------------------------------------------------------------------------------

 
 
The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.
 
8.            Application of Internal Revenue Code Section 280G.  If any payment
or benefit Executive would receive pursuant to a change in control from the
Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for Executive.  If more than one method of reduction will
result in the same economic benefit, the items so reduced will be reduced pro
rata.
 
In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax.  For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.
 
Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change in control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the change in control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.
 
9.            Assignment.  This Agreement may not be assigned by
Executive.  This Agreement shall bind and inure to the benefit of the Company’s
successors and assigns, as well as Executive’s heirs, executors, administrators,
and legal representatives.  The Company shall obtain from any successor, before
the succession takes place, an agreement to assume the obligations and perform
all of the terms and conditions of this Agreement.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any tie, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
10.          Notices.  All notices or demands of any kind required or permitted
to be given by the Company or Executive under this Agreement shall be given in
writing and shall be personally delivered (and receipted for) or faxed during
normal business hours or mailed by certified mail, return receipt requested,
postage prepaid, addressed as follows:
 
To Company:
Hot Topic, Inc.
 
Attn: Board of Directors
 
18305 E. San Jose Ave.
 
City of Industry, CA 91748
   
To Executive:
Lisa Harper
 
c/o Hot Topic, Inc.
 
18305 E. San Jose Ave.
 
City of Industry, CA 91748


Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above.  Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
section.


11.         Waiver.  No term, covenant or condition of this Agreement or any
breach thereof shall be deemed waived, except with the written consent of the
Party against whom the wavier is claimed, and any waiver or any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.
 
12.         Choice Of Law.  This Agreement shall be governed by the laws of the
State of California, without regard to choice of law principles.
 
13.          Severability.  The finding by a court of competent jurisdiction of
the unenforceability, invalidity or illegality of any provision of this
Agreement shall not render any other provision of this Agreement unenforceable,
invalid or illegal.  Such court shall have the authority to modify or replace
the invalid or unenforceable term or provision with a valid and enforceable term
or provision, which most accurately represents the Parties’ intention with
respect to the invalid or unenforceable term or provision.
 
14.         Complete Agreement.  This Agreement, including Exhibit A and the
PIIA, and the terms of any outstanding stock option or other equity award
agreements with the Executive, constitutes the entire agreement between the
Parties in connection with the subject matter hereof and supersedes any and all
prior or contemporaneous oral and written agreements or understandings between
the Parties, including but not limited to the Prior Agreement.  This Agreement
may be modified only by written agreement signed by both the Company and
Executive.
 
15.          Interpretation; Construction.  The headings set forth in this
Agreement are for convenience of reference only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing the Company, but the Executive has been encouraged to consult with,
and has consulted with, Executive’s own independent counsel and tax advisors
with respect to the terms of this Agreement.  The Parties acknowledge that each
Party and its counsel has reviewed and revised, or had an opportunity to review
and revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
16.         Representations and Warranties.  Executive represents and warrants
that Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between the Executive and any other
person or entity.
 
17.         Trade Secrets of Others.  It is the understanding of both the
Company and Executive that Executive shall not divulge to the Company and/or its
Affiliates any confidential information or trade secrets belonging to others,
including Executive’s former employers, nor shall the Company and/or its
Affiliates seek to elicit from Executive any such information.  Consistent with
the foregoing, Executive shall not provide to the Company and/or its Affiliates,
and the Company and/or its Affiliates shall not request, any documents or copies
of documents containing such information.
 
18.          Advertising Waiver. Executive agrees to permit the Company, and
persons or other organizations authorized by the Company, to use, publish and
distribute advertising or sales promotional literature concerning the products
and/or services of the Company, or the machinery and equipment used in the
provision thereof, in which Executive’s name and/or pictures of Executive taken
in the course of Executive’s provision of services to the Company
appear.  Executive hereby waives and releases any claim or right Executive may
otherwise have arising out of such use, publication or distribution.
 
19.         Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed an original, all of which together shall
contribute one and the same instrument.
 
20.         Miscellaneous.  Executive acknowledges full understanding of the
matters set forth herein and the obligations undertaken upon the execution
hereof.
 
{Signatures only on following page.}
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Executive Employment
Agreement as of the date first written above.
 
Hot Topic, Inc.
 
 

By:    

 
Matthew  Drapkin
Lead Director Of The Board Of Directors Of Hot Topic, Inc.
 

Dated:    

 
EXECUTIVE:
 
 

    Lisa Harper   Dated:    

 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A
 
RELEASE AND WAIVER OF CLAIMS
 
TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE
OR RESIGNATION FOR GOOD REASON
 
In consideration of the payments and other benefits set forth in the Amended and
Restated Employment Agreement dated_____________, 2012, to which this form is
attached, I, Lisa Harper, hereby furnish Hot Topic, Inc. (the “Company”), with
the following release and waiver (“Release and Waiver”).
 
In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended).
 
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.
 
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired without my having previously revoked this Release and Waiver.
 
I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement.  Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control.  I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.
 
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.
 

Date:     By:            Name: Lisa Harper